                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

QINGHUA ZHANG, and
STEVEN CRAIG HEILAND,

                         Plaintiffs,

      vs.                                        Case No. 19-4073-SAC

FEDERAL HOME LOAN
BANK OF TOPEKA,

                         Defendant.

                             MEMORANDUM AND ORDER

            On December 30, 2019, this court filed its order that, inter alia,

granted the defendants’ motion to dismiss the plaintiff Steven Craig

Heiland’s claim but also granted 20 days for Heiland to amend his complaint

to cure the pleading deficiencies. ECF# 31. Upon the amended complaint’s

filing, the defendant Federal Home Loan Bank of Topeka (“FHLB”) filed its

answer to the amended complaint (ECF# 34) and a motion to dismiss the

plaintiff Heiland’s claim pursuant to Fed. R. Civ. P. 12(b)(6) (ECF# 35). This

motion is ripe for ruling.

            FHLB contends that the amended complaint “is not materially

different” from the deficient original complaint and that the additional

allegations are “conclusory” offering only that Heiland “observed” and

“opposed” discrimination. ECF# 35, p. 2. In FHLB’s estimation, the new

allegations are ambiguous and conclusory and fail to offer enough details to

state a plausible claim for retaliation. More specifically, FHLB contends the
plaintiff’s allegations do not show that he engaged in protected activity or

that FHLB interpreted his conduct as protected opposition. The mere

observation of discrimination does not equate with opposing what one

observes. Other than alleging he “reported his observations and opposition

to the same to management,” Heiland does not allege any details about his

voiced opposition as to whom his reports were made, how they were made,

and what was reported. Making observations is not protected unless it is to

oppose unlawful conduct. The conclusory allegation that he “reported his

observations and opposition to the same to management” is factually

threadbare and does not contain enough facts to move his claim from

conceivable to plausible. His conclusory allegations are made without any

factual context to support a plausible claim.

            In response, Heiland contends his amended complaint cures the

pleading deficiencies by adding allegations that he made multiple statements

to supervisors affirmatively reporting unlawful discrimination. Specifically,

Heiland reads his complaint to allege that on multiple occasions he reported

to management having seen Ms. Schultz not only engage in discriminatory

treatment of Asian employees in the Quantitative Analysis Department but

also exhibit demeaning behavior toward Mr. Zhang, the Asian Director of

that same Department. Heiland alleges he was nicknamed, “Mother Hen,” by

the Asian employees because he actively supported the Asian employees

and opposed unlawful discrimination against them. As for the details about


                                       2
his reporting to management, the how, when and to whom, the plaintiff

argues these questions are to be explored in discovery and do not keep his

amended complaint from stating a plausible claim of retaliation.

            In reply, FHLB reiterates the plaintiff’s allegations are conclusory

and lack the detail sufficient to push them across the line to plausible.

Amended Complaint

            Most of the factual allegations to the plaintiff’s amended

complaint appear in a single narrative paragraph organized somewhat

chronologically. Because it is a summary of events with only occasional

allegations, it does not read like a typical complaint and does not facilitate

applying Rule 12(b)(6). The court sets forth below the amended complaint

as allegations.

            In her retirement interview in September of 2018, Peg Schultz

alleged the plaintiff Qinghua Zhang, the Director of Quantitative Analysis,

directed derogatory remarks toward women and assigned administrative

work to them. Mr. Zhang’s manager, Michael Surface, verbally counseled

Zhang in November of 2018 about these allegations. Ms. Schultz had been

the “the only non-minority on Mr. Zhang’s team.” ECF# 33, p. 7. “Over the

years, Mr. Zhang reported Ms. Schultz’s discriminatory treatment of

minorities and related demeaning behavior towards him and his staff to his

manager, Mr. Surface.” Id. The complaint alleges Mr. Surface took no action

to stop Ms. Schultz’s discrimination.


                                        3
             After the verbal counseling with Mr. Surface, Mr. Zhang wrote a

report disputing Ms. Schultz’s allegations and complaining about her

discriminatory behavior against minority members of his team. Mr. Zhang

met with Human Resource representatives on two occasions and discussed

also his reports of Mr. Surface’s discriminatory behavior toward minorities.

In those discussions, Mr. Zhang reported that a co-worker, the plaintiff

Steven Heiland, Director of Market Risk Operations, was a “witness of those

behaviors.” Id. The employer did not interview any of the alleged minority

victims or Mr. Heiland even though Mr. Zhang had strongly encouraged it.

      The amended complaint next alleges:

      Mr. Heiland observed Ms. Schultz’s discriminatory treatment of
      minorities and related demeaning behaviors toward Mr. Zhang and his
      staff and he reported his observations and opposition to the same to
      management. Mr. Heiland observed Mr. Surface’s discriminatory
      treatment of minorities and he reported his observations and
      opposition to the same to management. Mr. Heiland openly and
      actively supported minority employees and made management aware
      of his opinon regarding the unlawful discriminatory treatment of the
      same. Mr. Heiland was frequently and commonly referred to as the
      “Mother Hen” of the minority workers because of his open and active
      support and opposition to unlawful discrimination. Mr. Heiland, age 57,
      was repeatedly confronted by his co-worker, Cathy Parcaro, and his
      superior, Michael Surface, to inquire about his plans for retirement. On
      April 3, 2019, Mr. Zhang provided the bank a list of email exchanges
      between Mr. Zhang, Mr. Heiland and Mr. Surface. In those email
      exchanges, Mr. Zhang and Mr. Heiland reported Ms. Schultz’s
      discriminatory behaviors toward minorities and some potential
      fraudulent activities in the department to Mr. Surface.

Id.

Discussion



                                      4
            To survive a motion to dismiss, a plaintiff does not have to

establish a prima facie case of retaliation in his or her complaint, but “the

elements of each alleged cause of action help to determine whether [the]

[p]laintiff has set forth a plausible claim.” Khalik v United Air Lines, 671 F.3d

1188, 1192 (10th Cir. 2012). That the plaintiff “engaged in protected

opposition to discrimination” is an element. Id. at 1193 (internal quotation

marks omitted). The Tenth Circuit has summarized:

      The Supreme Court has defined “oppose” in this context by looking to
      its ordinary meaning: “to resist or antagonize; to contend against; to
      confront; resist; withstand, ... to be hostile or adverse to, as in
      opinion.” Crawford v. Metro. Gov't of Nashville & Davidson Cty., 555
      U.S. 271, 276, 129 S.Ct. 846, 172 L.Ed.2d 650 (2009) (citations and
      ellipsis omitted). Under this broad definition, “[w]hen an employee
      communicates to her employer a belief that the employer has engaged
      in a form of employment discrimination, that communication virtually
      always constitutes the employee’s opposition to the activity.” Id.
      (quotation marks, ellipsis, emphasis, and citation omitted); see also
      Hertz v. Luzenac Am., Inc., 370 F.3d 1014, 1015 (10th Cir. 2004)
      (“Protected opposition can range from filing formal charges to voicing
      informal complaints to superiors.”).

Hansen v. SkyWest Airlines, 844 F.3d 914, 925–26 (10th Cir. 2016).

            For the most part, the plaintiff’s allegations of protected activity

are lacking in detail but are not entirely conclusory in character. He does

allege that he reported to management the discriminatory treatment by Ms.

Schultz and Mr. Surface which he had observed. Even more specifically, he

alleges having exchanged emails with Mr. Surface reporting Ms. Schultz’s

discriminatory behavior and then provided FHLB a copy of his emails on April

3, 2019. The plaintiff’s allegations could be more specific as to when he


                                        5
observed this discriminatory conduct and to whom he reported it. See

Goddard v. Artisan Earthworks, LLC, No. 09-2336-EFM, 2010 WL 3909834,

at *6 (D. Kan. Oct. 1, 2010). And yet, the court is mindful that “[a]lthough

no magic words are required, to qualify as protected opposition the

employee must convey to the employer his or her concern that the employer

has engaged in [an unlawful] practice.” Hinds v. Sprint/United Management

Co., 523 F.3d 1187, 1203 (10th Cir. 2008). Heiland’s allegations put forward

that he has personally communicated complaints of observed discrimination

to his supervisor and to management. The Tenth Circuit has held, however,

that “[p]rotected opposition can range from filing formal charges to voicing

informal complaints to superiors.” E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790,

804 (10th Cir. 2007) (internal citation and quotation marks omitted).

Drawing all inferences in plaintiff’s favor, the court will accept the plaintiff’s

allegations as enough to avoid dismissal at this juncture.

             IT IS THEREFORE ORDERED that the defendant FHLB’s Rule

12(b)(6) motion to dismiss the plaintiff Heiland’s claims (ECF# 35)

is denied.

             Dated this 10th day of March, 2020, Topeka, Kansas.



                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                         6
